DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Examination of this application has passed to Examiner Fred Reynolds (AU 1658) from Examiner Steve Vanni (AU 1671, formerly AU 1631).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  There are multiple lists of references in the specification.  Unless these references are also listed in the information disclosure statement (and meet all the requirements for consideration of such references), they are not considered.

Election/Restrictions
Applicant’s election of SEQ IDs 41 and 42 in cells in the reply filed on 23 Sept, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants have elected a heterodimer of SEQ ID 41 and SEQ ID 42 in a cell.  A search for this invention was conducted, and it was determined to be novel and unobvious over the prior art.  The closest references to one discussing SEQ ID 41 were polypeptides of modest (~30-40% identity) and references discussing design of various structural elements, neither of which anticipate or render obvious this sequence.
	Following Markush practice, the search was expanded to claim 117, there being no Markush group, and a reference was found that anticipated at least one claim.  As a result, claims 117, 120, 121, 123, 126, 127, 129, and 130 were examined and claims 122, 128, and 131 have been withdrawn from consideration.  While the withdrawn claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 117, 120-123, and 126-131 are pending.
Claims 117 and 131 have been amended.
Claims 122, 128, and 131 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Sept, 2022.

Drawings
The drawings are objected to because several drawings require color to interpret, yet applicants have not petitioned for color drawings.  Several drawings are uninterpretable or difficult to interpret as they were designed with color, but have been scanned into the application file as black and white; note figs 4, 6, and 7, for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


first rejection, patent eligibility
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are rejected under 35 U.S.C. 101 because they read on a judicial exception, a natural phenomenon.
The US Supreme Court has given a three part test for patent eligibility
1) 	Are the claims drawn to a process, machine, manufacture, or composition of matter?
2a)	If the first test is passed, does a judicial exception apply?
2b)	If a judicial exception applies, is there something beyond the judicial exception.

Applying the test
1) 	The claims are drawn to a heterodimer protein, a composition of matter, passing the first test.
2a)	The claims are drawn to a monomer A polypeptide and a monomer B polypeptide which form a heterodimer protein.  The two polypeptides are connected by amino acid linkers, and neither monomer A nor monomer B can be naturally occurring.  The two polypeptides must have at least 4 alpha helices that interact by a hydrogen bond network.  However, if the linker is between the N-terminus of one polypeptide and the C-terminus of the other, this is just a polypeptide with helices.  If monomer A and monomer B are fragments of a naturally occurring polypeptide, the polypeptide may be natural, but the fragments may not be found naturally.
An example of a naturally occurring polypeptide that readd on the claims is the G-protein coupled receptor.  Wess et al (Trends Pharmacol. Sci. (2008) 29(12) p616-625) describe these structures, which have 7 transmembrane helices (fig 1, 15th page) and an eighth helix that does not span the cell membrane (fig 4, 21st page).  This meets the limitation of 4 helices (note that applicants have explicitly stated that the language of the claims is interpreted as “including but not limited to,” p12, 7th paragraph).  Bertalan et al (J. Struct. Biol. (2020) 212(107634)) shows that there are a large number of hydrogen bonds between the various loops of the receptors (fig 6, 5th page, bottom of page, for example).  This indicates attraction between the various loops of the polypeptide.  It can thus be considered a heterodimer connected by a linker between the N-terminus of one and the C-terminus of the other, with a buried asymmetric hydrogen bond network (limitations of claim 117).  The hydrogen bond network is specific, as they are covalently linked together (paragraph 120).  G-protein coupled receptors are activated by a large number of compounds, depending on the individual receptor (Wess et al, 1st page, 1st paragraph) and a G-protein through which activity is mediated (Szczepek et al, Nat. Commun. (2014) 5(4801), 2nd page, 2nd paragraph).  Depending on which amino acids are assumed to be the linker (which is arbitrary), this meets the limitations of claims 121 and 123.  Many of the ligands discussed by Wess et al are important in modulating the biological activity of the cell, and the GPCR is how they do it, reading on claims 126 and 127.  The activity of the receptor is mediated by binding of both the G-protein and the ligand, with both necessary for activity (i.e. AND logic), reading on claims 129 and 130.  This means that a naturally occurring polypeptide reads on all the claims.
2b)	Most of the claims will be anticipated by a naturally occurring polypeptide alone, others can be met by the naturally occurring polypeptide in the cell in which it naturally occurs.  This means that there can be nothing other than the natural phenomenon in some embodiments that anticipate the claims.

second rejection, utility
Claims 117, 120, 121, 123, and 126 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a substantial asserted utility or a well-established utility.
The utility described by applicants is protein logic circuits, which can be used in transcription networks and other cell or protein based control systems.  However, none of the rejected claims have all the limitations required for such activity, and a vast array of compounds that read on these claims will lack the claimed utility.  For example, Lee et al (Curr. Pharm. Des. (2015) 21(14) p1862-1865) discusses albumin, which binds and transports an array of compounds and maintains osmotic blood pressure (1st page, 1st paragraph).  There are multiple binding sites for various types of compounds (2nd page, 2nd paragraph).  This means that the compound meets the binding limitations of the claims, and the protein also has a number of helices with hydrogen bonding networks (Lejon et al, J. Biol. Chem. (2004) 279(41) p42924-24928).  Yet albumin is not a logic gate, the binding is not tied to the effector (osmotic blood pressure).  In other words, the claim limitations are not tied to the utility described by applicants, which means that the claims lack specific utility.
Claims 117, 120, 121, 123, and 126 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 117, 120, 121, 123, 126, 127, 129, and 130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art could determine if a given polypeptide sequence(s) met the functional limitations of multiple helical structures, binding, effectors, and activity (such as logic gates).

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants describe computational design of helical sequences (p98, 3d paragraph) and screened for pairs that allowed growth of yeast cells upon binding (p105, 3d paragraph, continues to p106).  Another example describes logic gates where heterodimers bind only when both members of the heterodimer are bound to various ligands (p110, 4th paragraph), i.e. AND gate logic.  A total of 21 pairs were discussed (p111, 2nd paragraph).  Fusing different effector units to the different binding units lead to other logic gates, again using a yeast growth readout (p114, 1st paragraph).  A long list of paired sequences is given (fig 16), but it is not clear what these sequences pair together to do (it is not clear if they are all logic gates, what they bind to, and, if they are logic gates, what the logic structure is).  It is also not clear how many of these sequence pairs were synthesized and tested, and if any of them are merely computer designs.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming their invention almost entirely by function.  The polypeptide must form at least 4 alpha helices and comprise a network of buried hydrogen bonds between the helices, all of which are functional limitations of a polypeptide sequence.  Dependent claims have additional functional limitations that the polypeptide(s) have some sort of effect, bind to (unspecified) ligands, regulate cellular function, and form logic gates.  However, applicants give sparse details on how they determined sequences that met the claim limitations, and have provided no discussion of what structural features are required to meet these functional limitations.  A person of skill in this field would not know what sequence/chemical/physical features are required to meet these functional limitations.  In essence, applicants have defined their invention by function.  That is not sufficient to meet the written description requirement.
Howes (C&E News, issue of 1 Dec, 2020) discusses AlphaFold, a new program that predicts how proteins fold into 3 dimensions given their amino acid sequence (1st page, 1st paragraph).  Prior to this, even the best protein structure prediction software couldn’t match the actual ones obtained via experiments (1st page, 3d paragraph).  The new software is an incredible improvement over previous efforts (2nd page, 2nd paragraph).  Note that this software was not public before 2020, well after the priority date of applicant’s invention.  While there were protocols that could generate sequences that formed some structures, at the time of applicant’s invention (many of which are referenced in applicant’s information disclosure statement), it was not possible as of this application’s priority date to determine a structure of a polypeptide from its amino acid sequence.  This is emphasized by Rocklin et al (Science (2017) 357 p168-175, cited by applicant), closer to applicant’s priority date, which noted that calculated design was accurate only 6% of the time (abstract).  Note that a number of claim limitations are based on the 3 dimensional structure of the polypeptide(s) when folded, either directly (comprise 4 alpha helices) or indirectly (effector polypeptide, logic gates).
In addition, it is not possible to reliably predict protein binding to various compounds.  Lowe (blog “In the Pipeline,” post of 7 Sept, 2022) discusses docking software (1st page, 1st paragraph).  A research group tested a number of compounds to find ones effective against E coli and attempted to predict binding to a number of essential proteins, using multiple different docking protocols (1st page, 3d paragraph, continues to 2nd page).  The computer docking did a very poor job – binding was found to be similar between the active compounds and negative controls, and only predicted about 2 percent of the known binding interactions (2nd page, 2nd paragraph).  In other words, the current state of progress in this field is inadequate to predict what compounds bind to what structures.  Note that this is an issue with a number of claim limitations, such as effector, hydrogen bonds, heterodimer, and binding regions.
Even if (a) sequence(s) that reads on applicant’s claims is found, modifying the sequence to generate other sequences that read on the claims is not a trivial exercise.  Gao et al (PNAS (2004) 101(25) p9205-9210) note that random mutations tend to be problematic about a third of the time for a number of polypeptides (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, shows that even conservative substitutions commonly cause loss of activity (table 3, p1465, top of page).  Without additional information about what portions of the sequence are important for activity, substitutions of a known sequence are likely to be detrimental.  This means that it is not possible to extrapolate from the sequences given by applicants to additional sequences with similar properties, absent extensive work.
(d) representative number of samples:  Applicant is claiming polypeptides; that is one of the very few structural limitations of the claims.  This is an almost unbounded genus, with exponential growth vs the length of the sequence.  There is no description of what structural requirements are required to meet the functional limitations.  Applicants have listed about 150 pairs of polypeptides that presumably meet the functional limitations (table 1b, p29), although it is not clear how many of these compounds have been tested, nor is it clear what these sequences bind to (if anything).  Given the total lack of ability to predict what sequences will meet the functional limitations, and the size of the potential genus of compounds, this is simply not sufficient to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 117, and claims dependent on it, require a heterodimer protein, which implies two proteins that bind together.  However, the claim also requires at least one amino acid linker, which will also bind the proteins together.  This makes it unclear what the limitation of heterodimer protein is.

second rejection
Claim 120 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 120 requires that the specificity of the interaction between the two monomers of the heterodimer be determined by the hydrogen bond network.  However, the two monomers are bound by an amino acid linker, which guarantees specificity (nothing else can bind there).  This makes it impossible to determine what this claim limitation entails.

third rejection
Claims 129 and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 129 require a logic gate, while claim 130 requires specific logic gates.  The issue is that it is not clear what a 0 or a 1 is in these logic gates.  A mathematical logic gate has a mathematical 1 or a mathematical 0, both abstract concepts, as inputs and outputs.  An electronic logic gate, by convention, uses 0 volts as a 0 and 5 volts as a 1, both allowing for some variation due to reality (Chapter 3, web textbook “all about circuits”, https://www.allaboutcircuits.com/textbook/digital/chpt-3/logic-signal-voltage-levels/, downloaded 17 Oct, 2022, 2nd page, 1st and 2nd paragraphs).  However, no such convention exists for polypeptide logic gates such as claimed by applicants.  While a binding event appears to be used as a logical 1 (and a logical 0 being lack of binding) for an input, it is not clear if this is the same for output, or what is bound/not bound for an output.  Nor is it clear if other outputs, such as rearrangement to generate a fluorescent signal, would be considered a logical 1 for output, or if a binding or lack of binding would be a logical 1 (depending on what was actually measured).  Note the difference between an OR gate and a NOR gate is the interpretation of the output; if an output is assigned to be a 1, it will be the opposite gate as if the same output is assigned as a 0.  If the readout is a cellular function, the function could be by blocking an inhibitor or releasing a required component when the polypeptide is activated.  One is a binding event, one is a lack of binding.  Yet the readout (the cellular function) is the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 117, 120, 121, 123, 126, 127, 129, and 130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wess et al (Trends Pharmacol. Sci. (2008) 29(12) p616-625) with evidentiary support from Bertalan et al (J. Struct. Biol. (2020) 212(107634)) and Szczepek et al, Nat. Commun. (2014) 5(4801))
Claim 117 requires a heterodimer of two polypeptides joined by an amino acid linker and an asymmetrical network of buried hydrogen bonds.  Dependent claims require effector domains, binding to targets, regulating biological function of a cell, and logic gates.

Wess et al describe G-protein coupled receptors, which have 7 transmembrane helices (fig 1, 15th page) and describe an eighth helix (fig 4, 21st page).  A variant was used that was modified with a cleavage site and removal of most cysteine residues (2nd page, 6th paragraph).  This meets the limitation of 4 helices (note that applicants have explicitly stated that the language of the claims is interpreted as “including but not limited to,” p12, 7th paragraph), non-natural, and designed.  Bertalan et al shows that there are a large number of hydrogen bonds between the various loops of the receptors (fig 6, 5th page, bottom of page, for example).  This indicates attraction between the various loops of the polypeptide.  It can thus be considered a heterodimer connected by a linker between the N-terminus of one and the C-terminus of the other, with a buried asymmetric hydrogen bond network (limitations of claim 117).  The hydrogen bond network is specific, as they are covalently linked together and nothing else can bind (claim 120).  G-protein coupled receptors are activated by a large number of compounds, depending on the individual receptor (Wess et al, 1st page, 1st paragraph) and a G-protein through which activity is mediated (Szczepek et al, 2nd page, 2nd paragraph).  Depending on where the linker is placed (which is arbitrary), this meets the limitations of claims 121 and 123.  Many of the ligands discussed by Wess et al are important in modulating the biological activity of the cell, and the GPCR is how they do it, reading on claims 126 and 127.  The activity of the receptor is mediated by binding of both the G-protein and the ligand, with both necessary for activity (i.e. AND logic), reading on claims 129 and 130.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/598,641 (US 20220162265) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides, which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/602,119 (US 20220144895) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 10 describes a genus of polypeptides, which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

third rejection
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 57 of copending Application No. 16/618,117 (US 20220226485) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims, and competing claim 57 specifies expression of the peptide in a cell.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

fourth rejection
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 46 of copending Application No. 16/976,350 (US 20220363214) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims, and competing claim 46 specifies expression of the peptide in a cell.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

fifth rejection
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/502,485 (US 20220098250) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides in a cell which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

sixth rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/934,343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 10 describes a genus of polypeptides, which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

seventh rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/759,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 10 describes a genus of polypeptides, which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

eighth rejection
Claims 117, 120, 121, 123, 126, 127, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of copending Application No. 17/907,302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides in a cell which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  Competing claim 23 requires a cell expressing the polypeptide.  These claims will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ninth rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/938,752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of polypeptides, which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

tenth rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/028,377 (US 20210183465) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 21 describes a genus of nucleic acids encoding polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

eleventh rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/096,465 (US 20210134388) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of nucleic acids encoding polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

twelfth rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/285,033 (US 20210355175) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a genus of nucleic acids encoding polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

thirteenth rejection
Claims 117, 120, 121, 123, 129, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/285,057 (US 20210324011) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 21 describes a genus of nucleic acids encoding polypeptides which have all the structural limitations that applicants have stated are required to meet the functional limitations of the instant claims.  They will thus inherently anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note
	Given the lack of written description of the claims and the dearth of structural requirements in the disclosure, there are a large number of additional applications and patents from inventors, applicants, and assignee that read on the claims.  Given that they will likely not read on the claims once the written description issue is corrected, and that they are all similar to the above rejections, they are not discussed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658